Citation Nr: 0710336	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hammertoes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1988 to 
April 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim of entitlement to a 
compensable evaluation for right ear hearing loss.  This case 
also comes before the Board on appeal from a March 2003 
rating decision of the RO, which denied the veteran's claim 
of entitlement to a compensable evaluation for bilateral 
hammertoes.  

The Board remanded the case in April 2005 to comply with due 
process requirements, in order to determine what type of 
hearing the veteran wished at the RO in Atlanta, Georgia.  
She opted for a hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing, conducted 
in January 2006, is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At her personal hearing, the veteran testified that she 
continues to receive treatment at a VA medical facility for 
recurrent corns from hammertoes.  The most recent VA clinical 
record referencing her bilateral hammertoes was in July 2004.  
Thus, any more recent records of VA treatment of her 
hammertoes should be obtained.  

As well, the Board notes that the veteran was last afforded a 
VA examination of her service-connected bilateral hammertoes 
in May 2002.  A VA audiology examination, adequate for rating 
her service-connected right ear hearing loss, was last 
performed in June 2002.  In each instance, the examinations 
were last performed several years ago, and the veteran claims 
increased symptomatology during the years since.  Hence, she 
should be reexamined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA clinical records of the 
veteran's treatment for bilateral 
hammertoes since July 2004.  Once 
obtained, these records should be 
associated with the other evidence in the 
claims folder.

2.  Thereafter, schedule the veteran for a 
VA foot examination to determine the 
current nature and extent of service-
connected bilateral hammertoes.  Also, 
schedule her for a VA audiology 
examination to determine the nature and 
extent of service-connected right ear 
hearing loss.  Each examination should 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  

Each examiner, as appropriate, should 
complete the Disability Evaluation 
Examination Worksheet which is relevant to 
evaluating the feet and to evaluating 
hearing loss.  The claims folder and a 
copy of this REMAND must be made available 
for each examiner's review of the 
veteran's pertinent medical history.

3.  Review the reports of the VA 
examinations to ensure that each provides 
the information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



